DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive. Applicant argues that the ring of O’Donnell is not attached to an end of the proximal portion of the housing. However, the examiner respectfully disagrees because first it is noted that the claims use the open ended transition clause of “comprising” which excludes nothing or in other words is open for interpretation as how something can be attached because the claims fail to define any specific means of how this ring is attached to an end. Since there is no parameters established and it must be noted that O’Donnell discloses the means of attachment for elements can be any possible type of arrangement, see for example paragraph 82 that states the attachment can be direct, indirect, use a coupling, another feature, overlap etc. to thus encompass the scope of the claim. Additionally it is noted that no recitations define how the attachment between the end of the proximal portion to the ring is as to being direct, indirect, integral etc. Thus, arguments are not persuasive. 
Applicant also argues that the interior chamber is not defined by both together the proximal portion and distal portion of the apparatus of O’Donnell. In response to applicant's argument that the housing of O’Donnell having a distal portion and a proximal portion which together define an interior chamber for receiving the breast capable of performing the intended use, then it meets the claim. In this instance, Applicant provides an assessment of the O’Donnell apparatus focusing on its method of use. However, such an analysis ignores the structural features which are at issue per the focus of the intended argument, which is an “interior chamber” and according to one of ordinary skill in the art it would be clear these two housing portions of O’Donnell together define an interior chamber. See for example figures 15 and 16B that show the two portions in engagement to provide space for removal of an object. Please note any one of ordinary skill in the art knows that breast implants can be provided in a variety of sizes and are collapsible, fillable, thus can fit in any chamber space and in fact can fit most likely in one portion when compressed and both chambers if most likely if in the filled condition. However, this is not at issue because it must be noted the claims are not directed to the implant and is not required by the scope of the claims, therefore no size or even engaged chambers are even required by the scope of the claims. Further, it must be noted that claims 9 and 23 define the housing having the proximal and distal portions are separable which clearly means that they do not have to be in engagement. These chambers or portions of the housing of O’Donnell clearly meet the scope of the claims and thus arguments are not persuasive. Please note the use of other elements in addition to the components claimed are not excluded from the scope of the claim with open ended transition clauses such as comprises. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29, 31 recite the limitation "the neck" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,9,12,13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell et al. (2014/0228843). Figs. 17A,B show a device to remove an implant having a housing having a distal portion 1703 and a proximal portion 1701 which together define an interior chamber capable of receiving a breast implant, fill material, and/or capsule.
152 attached to an end of the proximal portion, the ring and the end of the proximal portion defining an orifice through which the breast implant, fill material, and/or capsule pass during removal, see paragraphs 55, 82. Fig. 17A also shows a suction (paragraph 54) port 1721. Regarding claim 9, it can be seen Fig. 17A also shows the chamber has two separable proximal 1701 and distal 1703 portions. Regarding claim 12, it can be said that the proximal and distal portions are shaped to accommodate nesting one within the other when not in use since they are not permanently coupled together. With respect to claim 13, it can also be seen that the walls of the proximal and distal portions are solid with no openings or holes through them.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10,11,20,23-31 are rejected under 35 U.S.C. 103 as being unpatentable
over O’Donnell et al. (2014/0228843) in view of Beckman et al. (8231527). O’Donnell et al. is explained supra. However, O’Donnell et al. did not explicitly disclose the device to remove something from the body includes a ring that defines a rolled inner edge or a rolled outer lip. Beckman et al. teach (Figs. 1-3) a ring 30 on a medical device to remove something from a body cavity can be constructed with a rolled inner edge or a rolled outer lip such that ring enables the device to capture tissue and hold the apparatus in place (col. 2, lines 64-67,col. 3, lines 1-3). It would have been obvious to one of ordinary skill in the art to use ring that have a rolled inner edge or a rolled outer 
distance the ring or provide a neck between it and the end of the housing as taught by
Beckman in the instrument or device of O’Donnell such that it secures the instrumentation in the site of removal and protects the site from infection, see Beckman. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell
et al. (2014/0228843) in view of Lazeroms et al. (2013/0296879). O’Donnell et al. is explained supra. However, O’Donnell et al. did not explicitly disclose the device includes
a vacuum pump or syringe or hand operated pump to provide the suction. Lazeroms et
al. teach (paragraphs 30,36) that a surgical device for implants includes the ability of the
system to have a vacuum pump or syringe or hand pump in order to remove any
implant or material from the surgery. It would have been obvious to one of ordinary skill
in the art to utilize either a vacuum pump or syringe or hand operated pump as taught
by Lazeroms et al. with the device to remove an implant disclosed by O’Donnell et al.
such that the appropriate suction pressure is provided in order to properly remove the
implant and effectively accomplish the procedure with no separate assembly tool
needed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799